DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election of Species 1, figures 1 and 2, claims 1-5 in paper filed on 6/4/21 is acknowledged.  Because Applicants did not present any argument, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugisawa et al. (JP 2015084315).
Regarding claim 1, Sugisawa discloses an electromagnetic relay comprising: 
a coil (122) disposed to develop a magnetic field by energization; 
a housing (10) that supports the coil (122) to fix; 
a non-movable portion (see the drawing below) supported by the housing (10) to fix, 
the non-movable portion (see the drawing below) including at least one fixed magnetic path (15) defining member, to define a fixed magnetic path (15) during the 
the movable portion (see the drawing below) including a movable core (161) disposed to face the fixed core (134) along the center axis line to be attracted by the fixed core (134) by the magnetic field during the energization of the coil (122), 
wherein one of a plurality of members configuring the movable portion (see the drawing below) integrally has a flange portion (162) protruding in a coil (122) radial direction perpendicular to the center axis line to define a separation distance and/or a facing area in a magnetic gap (151) between the fixed magnetic path defining member and the movable core (161) by abutting against the non-movable portion (see the drawing below) during the energization.

    PNG
    media_image1.png
    307
    461
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Movable portion)][AltContent: textbox (Non-movable portion)][AltContent: arrow]
    PNG
    media_image2.png
    312
    332
    media_image2.png
    Greyscale

Regarding claim 2, Sugisawa discloses:
wherein the flange portion (16) is formed seamlessly and integrally with the one of the plurality of members configuring the movable portion (see the drawing above).
Regarding claim 3, Sugisawa discloses:
wherein the non-movable portion further includes a plate yoke (15) as the fixed magnetic path defining member disposed between the fixed core (134) and the movable core (161), and 
the flange portion (162) is provided to define the separation distance and/or the facing area in the magnetic gap between the movable core (161) and the fixed core (134) or the magnetic gap between the movable core (161) and the plate yoke (15).
Regarding claim 4, Sugisawa discloses:
wherein the movable portion (see the drawing above) further includes a shaft (18) fixed to the movable core (161) and provided along the center axis line, and 
the flange portion (162) is provided on the shaft (18) to abut against the fixed core (134) during the energization.
Regarding claim 5, Sugisawa discloses:
wherein the fixed core (134) has a fixed side recess portion (164) opening toward the flange portion (162), and 
the flange portion (162) is configured to be located inside the fixed side recess portion (164) while abutting against the fixed core (134).
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
July 26, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837